Citation Nr: 9911208	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  96-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to disability compensation benefits, under the 
provisions of 38 U.S.C.A. § 1151 (West 1991), for loss of 
vision resulting from laser treatment for diabetic 
retinopathy performed at a VA medical facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

As noted in the Board's August 1997 remand, the veteran and 
his representative contend that the veteran is entitled to 
disability compensation benefits for visual impairment, under 
the provisions of 38 U.S.C.A. § 1151, because his eye was 
damaged by treatment he received from the Department of 
Veterans Affairs (VA), causing additional impairment of 
vision.  He claims that laser treatment he received from VA 
resulted in a worsening of his left eye condition.

In its August 1997 remand, the Board directed that the RO 
obtain the actual clinical records of all treatment the 
veteran received from the eye clinic at the John Cochran VA 
Medical Center in St. Louis, Missouri, from November 1990 
until the present time.  After such records were obtained, 
the RO was to refer the veteran's claims file to a board of 
two ophthalmologists for review.  These specialists were 
requested to examine the veteran's claims file and treatment 
records, and proffer opinions concerning the veteran's left 
eye disability.  Specifically, an opinion was requested 
regarding the decrease in visual acuity which occurred 
between the time of the veteran's December 1992 laser 
treatment and his subsequent visits reported in early 1993.  
The doctors were requested to express an opinion whether such 
decrease in vision (from 20/30 to finger counting) was as 
likely as not to have been related to the treatment the 
veteran received, or whether it was the result of the natural 
progression of his diabetes-related eye problems.  Reasons 
and bases for all conclusions were requested.

Associated with the claims folder is a notarized statement 
dated September 19, 1997 from an employee of the VA medical 
center medical records department attesting that all records 
of the veteran from 1990 to the present were attached to that 
statement.  A review of the attached records reveals that 
only the records from 1996 and 1997 were included.

A review of the claims file reveals that the complete copies 
of veteran's clinical records were not obtained until 
February 20, 1998, over three months after the November 1997 
VA examination.  Also, the only on-point opinion in the 
November 1997 VA examination is a handwritten, initialed 
addendum which states that "[t]he decreased vision from Dec 
92 laser treatment to early 93 exam is natural progress of 
disease."  No reasons and bases are given for this bare 
conclusory statement.

A second handwritten, initialed addendum states, "[h]is  
entire patient record + file was reviewed prior to exam."  
However, from the face of typewritten report, it very much 
appears as though the examining physicians did not understand 
the purpose of the examination, and did not have the entire 
claims file or treatment records available for their review 
prior to examining the veteran.  

Since no reasons and bases were given for the relevant 
medical opinion offered, and the requested clinical records 
in their entirety had not yet been associated with the claims 
file at the time of examination, the Board finds that the 
November 1997 VA examination was inadequate and was not in 
compliance with the August 1997 Board remand.

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the United States Court of Veterans Appeals (now the 
United States Court of Appeals for Veterans Claims) held as 
follows:

We hold further that a remand by this 
Court or the Board imposes upon the 
Secretary of Veterans Affairs a 
concomitant duty to ensure compliance 
with the terms of the remand, either 
personally or as "the head of the 
Department."  38 U.S.C. § 303.  It 
matters not that the agencies of original 
jurisdiction as well as those agencies of 
the VA responsible for evaluations, 
examinations, and medical opinions are 
not under the Board as part of a vertical 
chain of command which would subject them 
to the direct mandates of the Board.

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
United States Court of Appeals for Veterans Claims has held 
that the duty to assist the veteran includes obtaining 
medical records and medical examinations where indicated by 
the facts and circumstances of an individual case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should obtain any clinical 
records of treatment the veteran received 
from the eye clinic at the John Cochran 
VA Medical Center in St. Louis, Missouri, 
from November 1990 until the present 
time, which have not been previously 
obtained.  These records should be 
associated with the claims folder.

2.  After the above medical records have 
been obtained, the RO should refer the 
claims file, and associated clinical 
records of treatment, to a board of two 
ophthalmologists, who have not previously 
treated or examined the veteran, for 
review.  These specialists are requested 
to examine the veteran's claims file and 
treatment records.  The records which 
must be reviewed include, but are not 
limited to, the following:

(a)  The December 10, 1992, record of 
treatment in which the veteran's vision 
was noted to be 20/30 in the left eye, 
and showing additional laser treatment to 
the left eye.

(b)  The January 12, 1993, record showing 
the veteran had complaints of decreased 
visual acuity in the left eye, with 
vision noted as 20/50.

(c)  The February 19, 1993, record 
reporting the veteran's vision in the 
left eye as finger counting at 1 foot.  
Examination of his left eye revealed 
marked disc edema and hemorrhages and a 
questionable red spot.  The reverse side 
of this page indicates the veteran's 
symptoms to be atypical for anterior 
ischemic optic neuropathy, "though not 
impossible."  Other possible diagnoses 
included a toxic/metabolic condition 
(such as due to ETOH, nutritional, 
other), optic neuritis (such as due to 
TB, syphilis, sarcoid), or a tumor (noted 
to be unlikely).

(d)  The April 16, 1993, record 
indicating that the examiner explained at 
length that the decrease in visual acuity 
was not secondary to laser treatment.  
This record notes the sudden decrease in 
left eye visual acuity in February 1993, 
with marked disc edema and hemorrhage, 
and a questionable cherry red spot, and 
appears to attribute the decrease in 
visual acuity to probable anterior 
ischemic optic neuropathy.

(e)  The veteran's April 1996 hearing 
transcript, which shows that veteran 
testified that he had laser treatments 
several times performed by different 
doctors at the John Cochran VA Medical 
Center and that he could not even feel it 
until the treatment performed by a Dr.  
Lee.  According to the veteran, on the 
occasion Dr. Lee performed the laser 
treatment it felt as if he was being 
electrocuted, and when it was finished he 
could not see out of the left eye.  He 
said he experienced pain in the eye and 
discoloration.  According to the veteran, 
on his next visit to the eye clinic he 
could not even read the eye chart with 
his left eye and several doctors were 
brought in to determine what had happened 
to his vision in the eye.

Thereafter, the doctors should proffer 
opinions concerning the veteran's left 
eye disability.  Specifically, an opinion 
should be expressed regarding the 
decrease in visual acuity which occurred 
between the time of the veteran's 
December 1992 laser treatment and his 
subsequent visits reported in early 1993.  
The doctors should express an opinion 
regarding whether such decrease in vision 
(from 20/30 to finger counting) was as 
likely as not to have been related to the 
laser treatment the veteran received, or 
whether it was the result of the natural 
progression of his diabetes-related eye 
problems.  Reasons and bases for all 
conclusions should be provided.  

If the doctors deem it advisable, the 
veteran may be scheduled for an 
additional examination. Prior to any such 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

3.  After completion of the above, the RO 
should review the record and again 
adjudicate the veteran's claim of 
entitlement to service connection for 
disability compensation benefits for 
visual impairment, under the provisions 
of 38 U.S.C.A. § 1151 (West 1991).

If the benefits sought on appeal are denied, then the 
appellant and his representative should be provided a 
supplemental statement of the case which reflects RO 
consideration of all additional evidence, and the opportunity 
to respond.  Thereafter, the case should be returned to the 
Board for further appellate review.  The purpose of this 
REMAND is to obtain additional evidence and ensure that the 
veteran is afforded all due process of law. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



